Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 1-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 1, 3, 3, 7, 8, 4, 5, 8 respectively in Patent No. 11,379,024.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 1, 3, 3, 7, 8, 4, 5, 8 of the US Patent No. 11, 379, 023 are similar in scope to claims 1-10 of the present application with only obvious wording variations.

5.	Claims 11-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 9-10, 13, 11, 12 respectively in Patent No. 11,379,024.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 9-10, 13, 11, 12 of the US Patent No. 11, 379, 023 are similar in scope to claims 11-15 of the present application with only obvious wording variations.

5.	Claims 16-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 14, 9, 15, 17, 14 respectively in Patent No. 11,379,024.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 14, 19, 15, 17, 14 of the US Patent No. 11,379, 023 are similar in scope to claims 16-20 of the present application with only obvious wording variations.

Present Application
Pat No. 11,379,024
1. An apparatus, comprising: a volatile memory device comprising: a memory slot; and an execution memory configured to store a firmware image at a first time for retrieval at a second time later than the first time, wherein the firmware image defines an operation of a portion of the client device;

a non-volatile memory device; and

a memory controller configured to be coupled to an image buffer of a client device and configured to:

write, at the first time, the firmware image into execution memory of volatile memory device; and

write, at a third time, the firmware image into the non-volatile memory device, wherein the third time is not earlier than the first time.


2. The apparatus of claim 1, wherein the memory controller is configured to read the firmware image from the image buffer and write the firmware image into the execution memory bypassing the non-volatile memory device based on a firmware commit request corresponding to a warm reset, wherein the warm reset is a reset of a first portion of the client device while a second portion of the client device remains powered-on.

3. The apparatus of claim 2, wherein the memory controller is configured to write the firmware image into the image buffer of the client device in response to receiving a notification that the warm reset has completed.

4, The apparatus of claim 1, wherein the memory controller is configured to:
receive a command generated based at least in part on the firmware image; and store the firmware image into the memory slot based on the command.




5. The apparatus of claim 4, wherein the memory controller is configured to reference the command while writing the firmware image to the memory slot.

6. The apparatus of claim 1, wherein the memory controller is configured to verify that a written firmware image stored in the non-volatile memory device comprises valid data based on a memory slot parameter.



7. The apparatus of claim 1, wherein the memory controller is configured to store the firmware image into the memory slot and an additional memory slot.



8. The apparatus of claim 1, wherein the non-volatile memory device comprises at least one of flash memory, NAND memory, phase-change memory, 3D XPoint™ memory, or ferroelectric random access memory, or any combination thereof.

9. The apparatus of claim 1, wherein the memory controller is configured to write the firmware image from the image buffer to the memory slot before writing the firmware image into the execution memory.

10. The apparatus of claim 1, wherein the memory controller is configured to write the firmware image to the execution memory and the non-volatile memory device in parallel.



11. A method, comprising: receiving a firmware commit request from a controller of a client device; writing, at a first time, a firmware image associated with the client device into an execution memory of the client device based on the firmware commit request; and writing, at a second time, the firmware image into a memory slot of a non-volatile memory device at least partially in parallel to writing the firmware image into the execution memory.

12. The method of claim 11, comprising: performing a cyclic redundancy check (CRC) operation to verify that a written firmware image comprises the firmware image, wherein the written firmware image is stored in the execution memory of the volatile memory device after the first time.

13. The method of claim 11, comprising: performing a verification operation on a written firmware image, wherein the written firmware image is stored in the execution memory of the volatile memory device after the first time, and wherein the verification operation comprises at least one of: verifying a header of the written firmware image; verifying a cryptographic header of the written firmware image; verifying a signature of the written firmware image; verifying data of the written firmware image starts at zero; verifying the data of the written firmware image comprises contiguous data; or verifying the data of the written firmware image does not comprise overlapping regions portions of the data.

14. The method of claim 11, comprising: writing the firmware image from an image buffer of a client device to a memory slot of the volatile memory device before writing the firmware image into the execution memory.

15. The method of claim 11, comprising: writing the firmware image to the execution memory at least partially before writing the firmware image to the non-volatile memory device.

16. A tangible, non-transitory, machine-readable media configured to store instructions that, when executed by a controller, causes the controller to perform operations comprising: receiving a firmware commit request; writing, at a first time, a firmware image into an execution memory bypassing a non- volatile memory device in response to the firmware commit request, wherein the firmware image is associated with the controller; and writing, at a second time, the firmware image into the non-volatile memory device at least partially in parallel to writing the firmware image into the execution memory.













17. The tangible, non-transitory, machine-readable media of claim 16, wherein the firmware image corresponds to a client device communicatively coupled to the controller.

18. The tangible, non-transitory, machine-readable media of claim 17, wherein the operations comprise: determining to write the firmware image at least partially into a memory slot indicated by the firmware commit request; writing the firmware image at least partially into the memory slot; and writing the firmware image into the execution memory from the memory slot, wherein at least a portion of the firmware image is transmitted from the memory slot of the volatile memory device into the execution memory.
19. The tangible, non-transitory, machine-readable media of claim 16, wherein operations also comprise writing the firmware image from an image buffer of the controller to the volatile memory device.

20. The tangible, non-transitory, machine-readable media of claim 16, wherein operations comprise:
determining a memory slot of the execution memory based on the firmware commit request; and
writing the firmware image to a memory slot of the execution memory.
1. An apparatus, comprising: a volatile memory device comprising: an execution memory configured to store a firmware image at a first time for retrieval at a second time later than the first time; and a memory slot; a non-volatile memory device; and a memory controller configured to be coupled to an image buffer of a client device and configured to: write, at the first time, the firmware image stored within the image buffer to the execution memory; write, at a third time, the firmware image into the non-volatile memory device, wherein the third time is not earlier than the first time; 
2. The apparatus of claim 1, wherein the execution memory is configured to store the firmware image for retrieval after completion of the warm reset, wherein the warm reset is a reset of the client device communicatively coupled to the volatile memory device where the client device is not powered-off.





1.  writing the firmware image to the image buffer of the client device in response to receiving a notification that a warm reset of the client device has completed.


3. The apparatus of claim 1, wherein the memory controller is configured to: receive a command generated based at least in part on the firmware image, wherein the command is referenced while the firmware image is written to the memory slot; and store the firmware image into the memory slot based on the command specifying the memory slot.
3.  wherein the command is referenced while the firmware image is written to the memory slot;


7. The apparatus of claim 3, wherein the command specifies the memory slot from a plurality of memory slots of the volatile memory device, and wherein a memory slot parameter of the command is used to verify whether a written firmware image stored in the memory slot comprises the valid data.

8. The apparatus of claim 3, wherein the memory controller is configured to store at least a portion of the firmware image into the memory slot and a remaining portion of the firmware image into an additional memory slot of the volatile memory device.

4. The apparatus of claim 1, wherein the non-volatile memory device comprises at least one of flash memory, NAND memory, phase-change memory, 3D XPoint™ memory, or ferroelectric random access memory, or any combination thereof.

5. The apparatus of claim 1, wherein the memory controller is configured to write the firmware image from the image buffer to the memory slot before writing the firmware image into the execution memory.

8. The apparatus of claim 3, wherein the memory controller is configured to store at least a portion of the firmware image into the memory slot and a remaining portion of the firmware image into an additional memory slot of the volatile memory device.

9. A method, comprising: receiving a firmware commit request from a client device; writing, at a first time, a firmware image defining an operation of a portion of the client device into execution memory of volatile memory; writing, at a second time, the firmware image into a memory slot of non-volatile memory; and writing the firmware image into the memory slot of the non-volatile memory after a first portion of the firmware image is written into the execution memory.

10. The method of claim 9, comprising: performing a cyclic redundancy check (CRC) operation to verify that a written firmware image comprises the firmware image, wherein the written firmware image is stored in the execution memory of the volatile memory after the first time.

13. The method of claim 10, comprising: performing additional verification operations on the written firmware image comprising at least one of the following: verifying a header of the written firmware image; verifying a cryptographic header of the written firmware image; verifying a signature of the written firmware image; verifying data of the written firmware image starts at zero; verifying the data of the written firmware image comprises contiguous data; or verifying the data of the written firmware image does not comprise overlapping regions portions of the data.





11. The method of claim 9, comprising: writing the firmware image from an image buffer of a client device to a memory slot of the volatile memory before writing the firmware image into the execution memory of the volatile memory.

12. The method of claim 9, comprising: writing the firmware image to the execution memory before writing the firmware image to the non-volatile memory.


14. A system, comprising: processing circuitry configured to be coupled to an image buffer of an external device; and a memory comprising one or more tangible, non-transitory, machine-readable media and configured to store instructions executable by the processing circuitry, wherein upon execution of the instructions, the processing circuitry is configured to: receive a firmware commit request from a client device; write a firmware image from the client device into a memory slot of volatile memory based at least in part on the firmware commit request; write, at a first time, the firmware image into an execution memory separate from a non-volatile memory, wherein the firmware image is transmitted from the memory slot of the volatile memory into the execution memory; and write, at a second time, the firmware image into the non-volatile memory, wherein the second time is after the first time, wherein the second time is sufficiently after the first time such that all the firmware image is written into the execution memory before the second time.


19. The system of claim 14, wherein the external device comprises a host device.




15. The system of claim 14, wherein the processing circuitry is also configured to: read a memory slot parameter of the firmware commit request; verify the memory slot equals the memory slot parameter; and in response to the memory slot equaling the memory slot parameter, write the firmware image into the execution memory separate from non-volatile memory, wherein the firmware image is transmitted from the memory slot of the volatile memory into the execution memory.

17. The system of claim 14, wherein the processing circuitry is configured to: write the firmware image from the image buffer to the memory slot of the volatile memory.


14.  receive a firmware commit request from a client device; write a firmware image from the client device into a memory slot of volatile memory based at least in part on the firmware commit request

In re Karlson, 136 USPQ 189 (ccPA 1963).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 11, 16-17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Chen et al. (US Pub No. 2009/0083733).  
In regard to claim 1, Chen et al. disclose an apparatus, comprising: a volatile memory device comprising: an execution memory (item 1211 of figure 12) configured to store a firmware image at a first time for retrieval at a second time later than the first time (as shown in Fig. 12, which is reproduced below for ease of reference and convenience, Chen discloses the system 1200 comprises a client 1210 and a server 1260 that can communicate with each other through a network. The system 1200 can comprises one or more clients 1210; and the client 1210 can realize the software installation on the basis of the NIM technology. The client 1210 designed according to the present invention preferably further comprises a NIM agent 1220. The NIM agent 1220 can be, for example, an application program preset in the memory or BIOS. When the target client 1210, for example, is powered on and BIOS boot is started, the NIM agent 1220 is loaded at first, and is read by BIOS simultaneously (the process will be described in detail later). According to one embodiment of the present invention, this NIM agent 1220 preferably comprises a memory I/O intercepting module 1221, a NIM agent manipulating module 1222, a memory manipulating module 1228 and a NIM agent network interface 1224. In addition, the client 1210 of the present invention also comprises the client's address space mapping assembly 1226 and the client's memory driver/virtual mapping device 1211. In one embodiment of the present invention, said client's address space mapping assembly 1226 can be placed in the client's memory driver/virtual mapping device 1211, which is different from the above-mentioned embodiment where the client's address space mapping assembly 1226 is a separate unit. In another embodiment of the present invention, the client's memory driver/virtual mapping device 1211 can be included in the NIM agent 1220.  See para 107-109);

    PNG
    media_image1.png
    493
    379
    media_image1.png
    Greyscale


and a memory slot (e.g. inherently known); a non-volatile memory device (e.g. hard drive); and a memory controller (item 1223 of figure 12) configured to be coupled to an image buffer (item 1226 of figure 12) of a client device and configured to: write, at the first time, the firmware image stored within the image buffer to the execution memory (in Chen, once the initialization operation begins on the client (step S301), the process proceeds to step S303. In the step S303, a NIM agent is firstly loaded when system booting is performed. During the process of subsequently running the software to be installed, this NIM agent is used to create a virtual mapping device associated with the client's local memory driver (e.g., hard disk), and to create a storage space mapping table for the local memory driver, for intercepting the I/O operation arising from running said software, for acquiring resources desired in running said software from the local client or a remote NIM server according to the intercepted I/O operation, and for migrating an installation image file from the NIM server to the client's local memory driver during software on the client being run.  See para 64-65); and write, at a third time, the firmware image into the non-volatile memory device, wherein the third time is not earlier than the first time (in Chen, when said NIM agent has been loaded, the initialization process proceeds to step S305. In this step, NIM agent is run to create a virtual mapping device associated with the client's local memory driver. Thus, the client's original memory driver is screened and the I/O operation resulted from running the software is directed to the virtual mapping device. The client can run immediately after power on; the process of NIM does not affect the operation of the higher-level OS and application; and I/O is scheduled so well that said software can start to be run during installing the software.  See para 64-66).
In regard to claim 2, Chen et al. disclose wherein the memory controller is configured to read the firmware image from the image buffer and write the firmware image into the execution memory bypassing the non-volatile memory device based on a firmware commit request corresponding to a warm reset, wherein the warm reset is a reset of a first portion of the client device while a second portion of the client device remains powered-on (in Chen, when said NIM agent has been loaded, the initialization process proceeds to step S305. In this step, NIM agent is run to create a virtual mapping device associated with the client's local memory driver. Thus, the client's original memory driver is screened and the I/O operation resulted from running the software is directed to the virtual mapping device. The client can run immediately after power on; the process of NIM does not affect the operation of the higher-level OS and application; and I/O is scheduled so well that said software can start to be run during installing the software.  See para 64-66).
In regard to claim 11, Chen et al. disclose wherein the firmware image corresponds to a client device communicatively coupled to the controller. (as shown in Fig. 12, which is reproduced below for ease of reference and convenience, Chen discloses the system 1200 comprises a client 1210 and a server 1260 that can communicate with each other through a network. The system 1200 can comprises one or more clients 1210; and the client 1210 can realize the software installation on the basis of the NIM technology. The client 1210 designed according to the present invention preferably further comprises a NIM agent 1220. The NIM agent 1220 can be, for example, an application program preset in the memory or BIOS. When the target client 1210, for example, is powered on and BIOS boot is started, the NIM agent 1220 is loaded at first, and is read by BIOS simultaneously (the process will be described in detail later). According to one embodiment of the present invention, this NIM agent 1220 preferably comprises a memory I/O intercepting module 1221, a NIM agent manipulating module 1222, a memory manipulating module 1228 and a NIM agent network interface 1224. In addition, the client 1210 of the present invention also comprises the client's address space mapping assembly 1226 and the client's memory driver/virtual mapping device 1211. In one embodiment of the present invention, said client's address space mapping assembly 1226 can be placed in the client's memory driver/virtual mapping device 1211, which is different from the above-mentioned embodiment where the client's address space mapping assembly 1226 is a separate unit. In another embodiment of the present invention, the client's memory driver/virtual mapping device 1211 can be included in the NIM agent 1220.  See para 107-109);

    PNG
    media_image1.png
    493
    379
    media_image1.png
    Greyscale

writing, at a first time, a firmware image defining an operation of a portion of the client device into execution memory of volatile memory (in Chen, once the initialization operation begins on the client (step S301), the process proceeds to step S303. In the step S303, a NIM agent is firstly loaded when system booting is performed. During the process of subsequently running the software to be installed, this NIM agent is used to create a virtual mapping device associated with the client's local memory driver (e.g., hard disk), and to create a storage space mapping table for the local memory driver, for intercepting the I/O operation arising from running said software, for acquiring resources desired in running said software from the local client or a remote NIM server according to the intercepted I/O operation, and for migrating an installation image file from the NIM server to the client's local memory driver during software on the client being run.  See para 64-65); and writing, at a second time, the firmware image into a memory slot of non-volatile memory (in Chen, when said NIM agent has been loaded, the initialization process proceeds to step S305. In this step, NIM agent is run to create a virtual mapping device associated with the client's local memory driver. Thus, the client's original memory driver is screened and the I/O operation resulted from running the software is directed to the virtual mapping device. The client can run immediately after power on; the process of NIM does not affect the operation of the higher-level OS and application; and I/O is scheduled so well that said software can start to be run during installing the software.  See para 64-66).
In regard to claim 16, Chen et al. disclose a system, comprising: processing circuitry configured to be coupled to an image buffer of an external device; and a memory comprising one or more tangible, non-transitory, machine-readable media and configured to store instructions executable by the processing circuitry, wherein upon execution of the instructions, the processing circuitry is configured to: receive a firmware commit request from a client device; write a firmware image from the client device into a memory slot of volatile memory based at least in part on the firmware commit request (as shown in Fig. 12, which is reproduced below for ease of reference and convenience, Chen discloses the system 1200 comprises a client 1210 and a server 1260 that can communicate with each other through a network. The system 1200 can comprises one or more clients 1210; and the client 1210 can realize the software installation on the basis of the NIM technology. The client 1210 designed according to the present invention preferably further comprises a NIM agent 1220. The NIM agent 1220 can be, for example, an application program preset in the memory or BIOS. When the target client 1210, for example, is powered on and BIOS boot is started, the NIM agent 1220 is loaded at first, and is read by BIOS simultaneously (the process will be described in detail later). According to one embodiment of the present invention, this NIM agent 1220 preferably comprises a memory I/O intercepting module 1221, a NIM agent manipulating module 1222, a memory manipulating module 1228 and a NIM agent network interface 1224. In addition, the client 1210 of the present invention also comprises the client's address space mapping assembly 1226 and the client's memory driver/virtual mapping device 1211. In one embodiment of the present invention, said client's address space mapping assembly 1226 can be placed in the client's memory driver/virtual mapping device 1211, which is different from the above-mentioned embodiment where the client's address space mapping assembly 1226 is a separate unit. In another embodiment of the present invention, the client's memory driver/virtual mapping device 1211 can be included in the NIM agent 1220.  See para 107-109);

    PNG
    media_image1.png
    493
    379
    media_image1.png
    Greyscale

write, at a first time, the firmware image into an execution memory separate from a non-volatile memory, wherein the firmware image is transmitted from the memory slot of the volatile memory into the execution memory (in Chen, once the initialization operation begins on the client (step S301), the process proceeds to step S303. In the step S303, a NIM agent is firstly loaded when system booting is performed. During the process of subsequently running the software to be installed, this NIM agent is used to create a virtual mapping device associated with the client's local memory driver (e.g., hard disk), and to create a storage space mapping table for the local memory driver, for intercepting the I/O operation arising from running said software, for acquiring resources desired in running said software from the local client or a remote NIM server according to the intercepted I/O operation, and for migrating an installation image file from the NIM server to the client's local memory driver during software on the client being run.  See para 64-65); and write, at a second time, the firmware image into the non-volatile memory (in Chen, when said NIM agent has been loaded, the initialization process proceeds to step S305. In this step, NIM agent is run to create a virtual mapping device associated with the client's local memory driver. Thus, the client's original memory driver is screened and the I/O operation resulted from running the software is directed to the virtual mapping device. The client can run immediately after power on; the process of NIM does not affect the operation of the higher-level OS and application; and I/O is scheduled so well that said software can start to be run during installing the software.  See para 64-66).

In regard to claim 17, Chen et al. disclose wherein the firmware image corresponds to a client device communicatively coupled to the controller (in Chen discloses the system 1200 comprises a client 1210 and a server 1260 that can communicate with each other through a network. The system 1200 can comprises one or more clients 1210; and the client 1210 can realize the software installation on the basis of the NIM technology. The client 1210 designed according to the present invention preferably further comprises a NIM agent 1220. The NIM agent 1220 can be, for example, an application program preset in the memory or BIOS. When the target client 1210, for example, is powered on and BIOS boot is started, the NIM agent 1220 is loaded at first, and is read by BIOS simultaneously (the process will be described in detail later). According to one embodiment of the present invention, this NIM agent 1220 preferably comprises a memory I/O intercepting module 1221, a NIM agent manipulating module 1222, a memory manipulating module 1228 and a NIM agent network interface 1224. In addition, the client 1210 of the present invention also comprises the client's address space mapping assembly 1226 and the client's memory driver/virtual mapping device 1211. In one embodiment of the present invention, said client's address space mapping assembly 1226 can be placed in the client's memory driver/virtual mapping device 1211, which is different from the above-mentioned embodiment where the client's address space mapping assembly 1226 is a separate unit. In another embodiment of the present invention, the client's memory driver/virtual mapping device 1211 can be included in the NIM agent 1220.  See para 107-109);

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claim 6 is rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Chen et al. in view of Yang (US Pub No. 2007/0055969).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 8, Chen et al. disclose the claimed subject matter except the teaching of wherein the non-volatile memory device comprises at least one of flash memory, NAND memory, phase-change memory, 3D XPoint.TM. memory, or ferroelectric random access memory, or any combination thereof.   However Chang discloses the system and method for updating firmware remotely using the non-volatile memories such as flash memory or the likes (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Chang disclose the firmware updating system 10 in accordance with one embodiment of the present invention. The firmware updating system 10 includes an electronic device 100 and a storage device 200. The electronic device 100 is coupled to the storage device 200 via a communication link 300. The electronic device 100 has a processor 110, a bus 112, an I/O interface 114, a first memory 120 and a second memory 140. The processor 110 accesses the I/O interface 114, the first memory 120 and the second memory 140 via the bus 112. Any conventional central processing unit may be implemented as the processor 110, including a CISC processor, a RISC processor, an embedded processor, a single chip, and the like. The first memory 120 is a non-volatile memory, such as a flash memory, EPROM, EEPROM, magnetic non-volatile memory, or the like. The second memory 140 may be a high speed memory, such as SDRAM, SRAM, cache memory, or the like. The second memory 140 is configured to temporarily store a program code for execution by the processor 110. The I/O interface 114 and the communication link 300 are varied according to the implementation of the storage device 200. In this embodiment, for example, the storage device 200 is a memory card, such as SD card, CF card, MS card or the like, and the I/O interface 114 is a card reader providing a slot to receive and access the memory card. In another embodiment, the storage device 200 is a storage server located at a remote site, hence the I/O interface 114 is a communication adaptor for communicating with the server via the communication link 300.  See para 15-16).

    PNG
    media_image2.png
    382
    588
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chang into the teachings of Chen et al. because each of Chang and Chen et al. teach the remote system update via memories and further, because combining the prior art elements of Chang with Chen et al. according to known methods would have yielded predictable results, using the techniques of the Chang would have improved Chen et al. in the same way, and applying the techniques of Chang  to improve Chen et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different configurations sources or tools in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].

Allowable Subject Matter
	Claims 3-7, 9-10, 12-15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 3-4, 6-7, 9-10, 12-15, 18-20 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach wherein the memory controller is configured to: 
wherein the memory controller is configured to write the firmware image into the image buffer of the client device in response to receiving a notification that the warm reset has completed (claim 3);
wherein the memory controller is configured to:
receive a command generated based at least in part on the firmware image; and store the firmware image into the memory slot based on the command (claim 4);
wherein the memory controller is configured to verify that a written firmware image stored in the non-volatile memory device comprises valid data based on a memory slot parameter (claim 6);
wherein the memory controller is configured to store the firmware image into the memory slot and an additional memory slot (claim 7);
wherein the memory controller is configured to write the firmware image from the image buffer to the memory slot before writing the firmware image into the execution memory (claims 9, 14);
wherein the memory controller is configured to write the firmware image to the execution memory and the non-volatile memory device in parallel (claim 10);
performing a cyclic redundancy check (CRC) operation to verify that a written firmware image comprises the firmware image, wherein the written firmware image is stored in the execution memory of the volatile memory device after the first time (claim 12);
performing a verification operation on a written firmware image, wherein the written firmware image is stored in the execution memory of the volatile memory device after the first time, and wherein the verification operation comprises at least one of: verifying a header of the written firmware image; verifying a cryptographic header of the written firmware image; verifying a signature of the written firmware image; verifying data of the written firmware image starts at zero; verifying the data of the written firmware image comprises contiguous data; or verifying the data of the written firmware image does not comprise overlapping regions portions of the data (claim 13);
comprising: writing the firmware image to the execution memory at least partially before writing the firmware image to the non-volatile memory device (claim 15);
determining to write the firmware image at least partially into a memory slot indicated by the firmware commit request; writing the firmware image at least partially into the memory slot; and writing the firmware image into the execution memory from the memory slot, wherein at least a portion of the firmware image is transmitted from the memory slot of the volatile memory device into the execution memory (claim 18);
wherein operations also comprise writing the firmware image from an image buffer of the controller to the volatile memory device (claim 19);
wherein operations comprise:
determining a memory slot of the execution memory based on the firmware commit request; and
writing the firmware image to a memory slot of the execution memory (claim 20).
Conclusion
 	All claims are rejected.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186